         Case 3:20-cv-03137-JD Document 50 Filed 08/25/21 Page 1 of 3



 1   Leo R. Beus (pro hac vice)
     Michael K. Kelly (pro hac vice)
 2   BEUS GILBERT MCGRODER PLLC
     Attorneys at Law
 3   701 North 44th Street
     Phoenix, Arizona 85008-6504
 4   Telephone: (480) 429-3000
     Facsimile: (480) 429-3001
 5   Email: lbeus@beusgilbert.com
             mkelly@beusgilbert.com
 6

 7   Allan Steyer (State Bar No. 100318)
     Donald Scott Macrae (State Bar No. 104663)
 8   Jill K. Cohoe (State Bar No. 296844)
     STEYER LOWENTHAL BOODROOKAS
 9   ALVAREZ & SMITH LLP
     235 Pine Street, 15th Floor
10   San Francisco, California 94104
     Telephone: (415) 421-3400
11   Facsimile: (415) 421-2234
     E-mail:       asteyer@steyerlaw.com
12                 smacrae@steyerlaw.com
                   jcohoe@steyerlaw.com
13
     Attorneys for Defendant
14   Swarm Technology LLC
15                               UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
17

18   JUNIPER NETWORKS, INC. and                   Case No. 5:20-cv-03137-JD
     APSTRA, INC.,
19
                          Plaintiffs,             SWARM TECHNOLOGY LLC’S NOTICE
20                                                OF ERRATA
            v.
21
     SWARM TECHNOLOGY LLC,                        (Honorable James Donato)
22
                           Defendant.
23

24

25          Defendant Swarm Technology LLC (“Swarm”), by and through undersigned
26   counsel, hereby files this Notice of Errata addressing an immaterial informality in its Notice
27   of Related Administrative Proceeding filed with this Court on August 24, 2021.
28
                                                     1
     SWARM TECHNOLOGY LLC’S NOTICE OF ERRATA
     CASE NO. 5:20-CV-03137-JD
        Case 3:20-cv-03137-JD Document 50 Filed 08/25/21 Page 2 of 3



 1         Swarm’s August 24, 2021, Notice to this Court included the following four (4)
 2   Exhibits:
 3
           i)     Juniper Networks, Inc.’s (“Juniper”) original Petition dated July 26,
 4                2021, before the U.S. Patent Trial and Appeal Board (“PTAB”)
 5                (identified as “EXHIBIT 1” in Swarm’s August 24, 2021 Notice to
                  this Court);
 6

 7         ii)    Juniper’s “Corrected Petition” dated July 28, 2021 (identified as
                  “EXHIBIT 2” in Swarm’s August 24, 2021, Notice to this Court);
 8

 9         iii)   Juniper’s “Updated Mandatory Notices” before the PTAB dated July
10                29, 2021 (identified as “EXHIBIT 3” in Swarm’s August 24, 2021,
                  Notice to this Court); and
11

12         iv)    Patent Owner’s Mandatory Notices before the PTAB Dated August
13                24, 2021 (inadvertently identified as “EHIBIT 1” when it should have
                  been identified as “EXHIBIT 4” in Swarm’s August 24, 2021, Notice
14
                  to this Court).
15

16
           Due to a medical emergency, Patent Owner’s Mandatory Notices were filed in the

17   PTAB on August 25, 2021, rather than August 24, 2021.
18
     Corrections to Notice:
19
           Please replace Patent Owner’s Mandatory Notices dated August 24, 2021, with the
20
     attached Patent Owner’s Mandatory Notices dated August 25, 2021 (identified as
21
     “EXHIBIT 4” to this Notice of Errata.
22

23    Dated: August 25, 2021                 Respectfully submitted,
24

25                                           By    /Michael K. Kelly/
26
                                             BEUS GILBERT McGRODER PLLC
27                                               Leo R. Beus
                                                 Michael K. Kelly
28
                                                  2
     SWARM TECHNOLOGY LLC’S NOTICE OF ERRATA
     CASE NO. 5:20-CV-03137-JD
        Case 3:20-cv-03137-JD Document 50 Filed 08/25/21 Page 3 of 3



 1
                                       STEYER LOWENTHAL
 2                                     BOODROOKAS
                                        ALVAREZ & SMITH LLP
 3                                         Allan Steyer
                                           Donald Scott Macrae
 4                                         Jill K. Cohoe
 5                                     Attorneys for Defendant Swarm Technology
                                       LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3
     SWARM TECHNOLOGY LLC’S NOTICE OF ERRATA
     CASE NO. 5:20-CV-03137-JD
